internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no district_director -------------------------------------------------- taxpayer's name taxpayer's address tam-164435-03 cc fip b4 taxpayer's identification no years involved --------------------------------------------------------------- --------- ---------------------------------- ----------------------------- ---------------- --------------------------- ------- ------- --------------- ------------------------------------------------------------------------ legend taxpayer date date date date event x y issue supplementary annuity_contracts that were not taken into account in computing the ------------------------ ------- -- whether the taxpayer incurred certain risks in connection with its immediate and the risks incurred by taxpayer in connection with its immediate and according to the facts presented the taxpayer is a mutual life_insurance tam-164435-03 applicable prevailing commissioners' standard mortality_table and therefore taxpayer properly adjusted that table to take such risks into account in accordance with sec_807 conclusion supplementary annuity_contracts were taken into account in computing the applicable prevailing commissioners' standard mortality_table and therefore were not risks incurred under the contract which are not otherwise taken into account sec_807 requires the use of the mortality_table applicable as of the contract date and taxpayer improperly adjusted that table to take such risks into account facts company within the meaning of sec_816 and is taxed under the provisions of part i of subchapter_l taxpayer issues life_insurance and annuity_contracts including immediate life_annuities and life_annuities selected under supplementary contracts with life contingencies in date the taxpayer changed its method of determining the interest rate component of annuity premiums by changing the interest rates on a more frequent basis weekly for immediate annuities and biweekly for supplementary contracts the taxpayer implemented this change in order to make its pricing more competitive insurance risk prior to the appropriate annuity mortality_table for taxpayer's annuity_contracts in question contracts was the annuity table a for contracts issued in reserves are computed using the annuity table that was first permitted to be use in the annuity tables reflect lower mortality rates annuity_contracts are not generally underwritten and therefore the insurance_company does not know in advance whether or not the policyholder is healthy however as a result of self-selection healthier people are more likely to purchase annuities and sicker people are more likely to purchase life_insurance thus annuitants have lower mortality than the population at large and still lower mortality than the population of life_insurance purchasers the association of healthier people with annuity purchases erodes somewhat over the life of the contract that is policyholders age who purchase annuities at that age tend to have lower mortality than policyholders age whose annuities are ten years old annuitants in general are also likely to be wealthier and more highly educated than the general population these lower mortality factors are taken into account in the annuity tables different mortality tables are used for annuities than are used for measuring life the annuity table a table a incorporated a loading factor or in date the taxpayer's actuaries developed a study of its annuitant mortality tam-164435-03 margin for lower mortality according to a article in transactions a publication of the society of actuaries by robert l johansen review of adequacy of individual annuity mortality_table volume xlvii p t he loading in table a was not intended to provide a margin for future mortality improvement rather it provides a margin for companies that experience lower-than-average annuitant mortality this article concludes that as a result of mortality improvement between and a new table will have to be developed experience it considered policies between date and date excluding event x it considered an anomaly the taxpayer determined that its mortality was less than that reflected in table a with percentages depending on contract age and that overall mortality was improving at a rate of y per year while the study did not analyze the annuitant pool to determine the specific causes of this lower mortality the mortality study demonstrated an abrupt improvement in early duration mortality when comparing contracts issued since date to those contracts issued earlier the taxpayer observed that the timing of this abrupt improvement in mortality corresponded to the introduction of the new method of determining interest rates for these contracts as a result of the study starting in date the taxpayer adjusted table a for its own experience by decreasing the mortality assumptions built into table a by various percentages depending on age and contract duration the taxpayer also applied a y per year mortality improvement assumption to table a in addition to this modification the taxpayer's actuaries removed the loading component from table a the taxpayer's actuaries reasoned that since they were using their own experience as a basis for adjusting the table including the y improvement factor it was unnecessary to include the load in date the taxpayer also modified the mortality assumptions in its pricing formulas for immediate annuities and supplementary contracts issued in date and later the increased mortality risk was reflected in the form of higher premiums on its contracts the taxpayer changed its method of computing reserves for all of the immediate annuities and supplementary annuity_contracts in force as of date by this change in its mortality tables for both statutory and tax for tax purposes it implemented the change in method for new contracts issued in date and as a sec_807 adjustment for contracts issued prior to date law and analysis sec_805 authorizes a deduction with respect to the net increase in the computation of reserve deductions with respect to life_insurance annuity tam-164435-03 and noncancellable and guaranteed renewable accident_and_health_insurance contracts is subject_to the rules set out in sec_807 of the internal_revenue_code certain reserves required by sec_807 to be taken into account under sec_807 the reserves to which this treatment applies include life_insurance_reserves as defined in sec_816 qualification as a life_insurance_company the amount of the life_insurance_reserve with respect to any contract is the greater of i the net_surrender_value of the contract or ii the reserve determined under sec_807 in no event may the reserve for any contract exceed the amount taken into account with respect to that contract as of that time in determining the statutory_reserves reduced by any deferred and uncollected premiums taken into account in determining the statutory_reserves sec_807 flush language see also sec_809 and sec_811 by using sec_807 provides that the reserve for any contract must be determined sec_807 provides that other than for purposes of sec_816 relating to a the tax_reserve_method applicable to such contract b the greater of- i the applicable_federal_interest_rate or ii the prevailing_state_assumed_interest_rate and c the prevailing commissioners' standard tables for mortality and morbidity adjusted as appropriate to reflect the risks such as substandard risks incurred under the contract which are not otherwise taken into account see of the omnibus budget reconciliation act of p l for amendments to sec_807 applicable to contracts issued in taxable years beginning after date sec_807 provides that the term prevailing commissioners' standard tables means with respect to any contract the most recent commissioners' standard tables prescribed by the national association of insurance commissioners which are permitted to be used in computing reserves for that type of contract under the insurance laws of at least states when the contract was issued the legislative_history relating to sec_807 states as follows tam-164435-03 the federally prescribed reserve requires the use of the prevailing commissioners' standard tables for mortality and morbidity adjusted as appropriate to reflect the risks such as substandard risks incurred under the contract which are not otherwise taken into account if for example the commissioners' standard tables differentiate between smokers and nonsmokers reserves relating to insureds that are otherwise standard risks except for known smoking habits must be computed using the commissioners' standard table for smokers without any adjustment to reflect substandardness due to smoking this is appropriate because the factor of smoking is already taken into account and any excess mortality due to such factor is implicit in the use of the smokers' table companies may adjust the prevailing commissioners' standard tables as appropriate to reflect risks incurred under the contract if such risks are not otherwise taken into account for example a company may use an appropriate multiple of a table to reflect the substandard classification of particular insureds because of poor health or medical_condition an appropriate multiple should reflect the greater mortality expected for example from a person with a known heart or diabetic condition in excess of the mortality of the group of standard insureds that is implicit in the prevailing commissioners' standard table also adjustment to the tables may be appropriate to reflect the risks involved in writing term_insurance on individuals for whom the company requires no evidence of insurability that is if the company does not underwrite the risks or because the insureds reside in a foreign_country known to be experiencing civil strife as reflected in the examples provided in order to justify a modification of the h_r rep no 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 comm print footnote omitted see also h_r rep no pt 98th cong 2d sess s rpt no 98th cong 2d sess tables the taxpayer must be able to show not merely that its experience differs even significantly differs from the experience assumed in the tables rather the taxpayer must also show that its population reflected a risk not taken into account however based on a report of the committee that drafted table a decreased mortality was taken into account noting that t here can be no doubt that there has been a substantial drop in mortality the committee expressed concern that the original basic table may not have accurately reflected the improvement in mortality because the calculations were based on census data later revised the committee wanted to ensure that the substantial decrease in mortality was taken into account in the table and adopted a loading margin to address that concern as stated in the transactions tam-164435-03 of society of actuaries report of the committee to recommend a new mortality basis for individual annuity valuation derivation of the table a vol to provide a safe mortality_table for valuation purposes it is necessary to provide a margin over the experience rates the purpose of the margin may be defined variously as providing for variations in mortality levels by company variations between different types of contract and different levels of mortality because of variations in a company's mix of business fluctuations in mortality from year to year and a future decrease in mortality of annuitants the committee finally rejected any variation by age noting that the primary reason for the loading was to cover variations in mortality between companies a secondary purpose of the loading is to provide for variations in mortality from year to year thus table a incorporated the loading factor specifically to address the report of the committee to recommend a new mortality basis for individual annuity valuation derivation of the table a transactions of society of actuaries vol pp risks incurred by the taxpayer in order to adjust table a the taxpayer must show that its policyholders have risk characteristics that differ from the typical risk characteristics of the population measured by table a the examples being poor health living in a dangerous country not underwritten and that table a does not take these atypical risk characteristics into account being in poor health living in a dangerous country or not being required to provide evidence of insurability are all risk factors which would make it more likely that the policyholder would experience greater mortality than is assumed in the tables in adopting the language adjusted as appropriate to reflect the risks not otherwise taken into account congress meant to allow reserves for additional risks such as smoking that are in excess of the core contingencies characteristic of its annuitant population associated with greater risk or a characteristic not identified with the characteristics of the mortality_table pool in general the only analysis performed by the taxpayer was an analysis of mortality population of annuitant policyholders is healthier than that of the population at large and further allow for companies with significantly lower mortality thus the risks being as indicated above the actuarial_tables for immediate annuities assume that the the taxpayer did not perform any study or analysis that would identify a accordingly taxpayer may not adjust the applicable_mortality_table in connection tam-164435-03 modified by the taxpayer were already taken into account in table a it is significant that the taxpayer in adjusting table a for its own experience eliminated the load built into the table this shows that the taxpayer did not adjust table a for a risk not taken into account rather it adjusted table a because it believed the risk was not properly valued by the table with its immediate and supplementary annuity_contracts for risks incurred that were taken into account in computing the applicable prevailing commissioners' standard mortality_table and therefore were not risks incurred under the contract which are not otherwise taken into account sec_807 requires the use of the mortality_table applicable as of the contract date and taxpayer improperly adjusted that table to take such risks into account caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
